Citation Nr: 1810161	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-32 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for eczema, which is currently evaluated as 10 percent disabling since April 23, 2010.

2.  Entitlement to an increased initial rating for posttraumatic headaches, currently evaluated as 10 percent disabling prior to September 11, 2017, and 30 percent since.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1986 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part, granted service connection for eczema and assigned a noncompensable rating the day following her discharge from service, that is August 1, 2008.  This rating decision also granted service connection for posttraumatic headaches and assigned a noncompensable rating.  The Veteran disagreed with the assigned evaluations and, subsequently, appealed this decision.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating she had to separately appeal these "downstream" issues).  Due to her residence, jurisdiction now resides at the RO in North Little Rock, Arkansas.

In her August 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  In a July 2013 letter, prior to her scheduled Board hearing, the Veteran indicated that she wished to withdraw her request.  Therefore, the Veteran's request for a hearing is considered withdrawn and, consequently, the Board will proceed with addressing the appeal.  38 C.F.R. § 20.704(e).

The Board issued a decision in June 2016 awarding an initial compensable evaluation of 10 percent for eczema prior to April 23, 2010.  Further, the Board remanded the issue of entitlement to an even higher evaluation for eczema since April 23, 2010 so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran in the claim's development, including by providing her with a new VA compensation examination.  Additionally, however, the Board denied her claim for an initial evaluation higher than 10 percent for her posttraumatic headaches, both on a schedular and extraschedular basis.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in February 2017, which indicated that the Board erred by improperly considering the ameliorative effects of medication.  See Jones v. Shinseki, 26 Vet. App 56, 63 (2012) ("[T]he Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.").  Moreover, the parties chose not to disturb the portions of the Board decision awarding, in part, and denying, in part, a higher evaluation for eczema prior to April 23, 2010.  See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007) (noting that the Court is prohibited by statute from reversing findings of fact that are favorable to a claimant); Breeden v. Principi, 17 Vet. App. 475, 478 (2004) (noting that the Court lacks jurisdiction over claim remanded by the Board).  By an order dated in February 2017, the Court granted the Joint Motion and remanded the matter for readjudication in accordance with its instructions.

This case was most recently before the Board in August 2017, when these claims were remanded for further development.  While on remand, the AOJ assigned an evaluation of 30 percent for eczema, but only effective as of September 11, 2017, which was the date of her VA examination.  Additionally, the AOJ also assigned an increased 30 percent evaluation for posttraumatic headaches with a similar effective date.  The Veteran continued her appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Upon completion of the remaining development, the AOJ continued to deny even higher ratings, as reflected in the December 2017 Supplemental Statement of the Case (SSOC), and returned these claims to the Board for further appellate review.  There was compliance, certainly the acceptable substantial compliance, with the Board's remand instructions in further developing these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) may be considered as part-and-parcel of a claim for an increased rating; however, in this instance, the evidence of record, to include the Veteran's statements and September 2017 VA examination report, has not raised such an issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

As will be explained, however, the issue of entitlement to an evaluation higher than 10 percent for eczema since April 23, 2010 requires more development before the Board can make a determination, so the Board is remanding this issue to the AOJ.


FINDING OF FACT

The Veteran's posttraumatic headaches are reasonably shown to have caused very frequent, completely prostrating, and prolonged attacks that have been productive of severe economic inadaptability for the entire appeal period.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no higher, for posttraumatic headaches, as of August 1, 2008, have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, 38 U.S.C. § 5103(a) requires, at a minimum, the Secretary to: (1) inform the claimant that in order to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and, (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

Once service connection is granted, Courts have held that the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See 38 U.S.C. § 5103(a); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this case, the Veteran was afforded ample notice of the applicable law and requirements for substantiating his claims in several post-adjudication VCAA notice letters dated in the June 2010 Statement of the Case (SOC), as well as in additional SSOCs.  She has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Thus, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the Board notes that the claims file contains relevant post-service medical records and the Veteran's own written contentions.  Neither the Veteran nor her representative has identified, nor does the record otherwise indicate, any other evidence relevant to her claim that is obtainable and has not been obtained.  Furthermore, the Veteran was afforded VA compensation examinations and opinions were provided in support of her claim.  Upon review of the medical evidence, the Board concludes that these examination reports, collectively, are adequate for the purpose of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria for Increased Rating Claims

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But if the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings and is employed for initial or established ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  If the evidence for versus against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

III.  Increased Rating for Posttraumatic Headaches

The Veteran's service-connected posttraumatic headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides that a noncompensable evaluation is warranted for migraines with less frequent attacks; a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging once a month over the past several months; and, a maximum 50 percent evaluation is warranted for migraines with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  Currently, the Veteran's posttraumatic headaches are assigned an initial 10 percent disability rating prior to September 11, 2017, and a 30 percent disability rating since that date.

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  Similarly, the rating criteria do not define the term "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim without specifically addressing the matter of what is a prostrating attack).  However, according to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), the term "prostration" is defined as "extreme exhaustion or powerlessness."

Turning to review of the relevant evidence of record shows that the Veteran was afforded a VA compensation examination in November 2008, which was shortly after her separation from service.  She reported that she hit her head in 1992 while in service and has experienced chronic headaches ever since.  She described having headaches "almost every day that can last all day."  Although noting that she "can work through the headache", generally, she tries to take pain medication and lie down to alleviate them.  She reported nausea associated with some headaches, but denied any vomiting, photophobia, or phonophobia with the headaches.  She was assessed with mild posttraumatic headaches.

An October 2009 VA treatment record shows that the Veteran attempted to go to the emergency room with complaints of seven weeks of headaches.  She reported waking up dizzy, but without vomiting.  She described her headaches as having progressed from the "sinus area" to now involving her "whole cranium."  She also indicated that nausea was attributable to her headaches.

A February 2010 VA treatment record indicates that the Veteran's "[h]eadaches has been reportedly stable and seem most related to sinus congestion."

The Veteran was afforded another VA compensation examination in April 2010, where she reported headaches twice weekly.  She described them as "throbbing headaches starting on both sides of the frontal head radiating to the side of the head into the neck."  The Veteran further indicated that her headaches "will usually last a few hours and resolve with over the counter Tylenol and napping with ease over two hours."  She was diagnosed with posttraumatic headaches, which were further noted to be associated with nausea and photophobia.  There was no vomiting, phonophobia, incapacitation, or prostration to the headaches.

A June 2010 VA treatment record indicates that the Veteran presented for treatment with depression and headaches.  She reported feeling depressed, with symptoms worsening over the last 3 to 6 months.  She reports uncontrollable crying, fatigue, and generally feeling unwell.  The Veteran also reported migraine-like headaches "that are becoming more frequent and severe", which are now occurring almost every day.  She described the headaches "like a band that encircle the head."  On a scale of 1-10, she described her pain as a 9 in severity.  She indicated that her symptoms are affecting her ability to do her job.  Specifically, she stated that "she is unable to do anything and [lies] in bed all day during a bad headache."

A July 2010 VA treatment record indicates that the Veteran complained of migraine/tension-like headaches which had been occurring for the last several months.  She reporting having had various other headaches (sinus and tension) throughout her life, but the more recent headaches were different and more severe; having begun shortly after her hysterectomy in February and had started hormone replacement therapy.  She described these headaches as beginning in her neck and moving upward.  The pain caused was described as "vice-like" and she indicated that they were a 10/10 in severity, without aura.  She was mildly photophobic during a headache, which occasionally throbbed with her heartbeat.  She reported no symptoms specific to the "headache period," which generally lasted all day, but described a dull tinnitus that started at the same time as the headaches.  She noted that her weekend headaches were less severe.  The Veteran also indicated that sleep did not relieve her headache symptoms, but temporarily reduced the headaches.

A November 2011 VA treatment record reflects that the Veteran reported her chronic pain and headaches were causing her difficulty in functioning in everyday life.  It was noted that anhedonia, low mood, trouble staying asleep, tiredness, low self-esteem, difficulty concentrating, and slowed movements were also causing her problems in her personal and work life.  The record also indicates that the Veteran had retired from the Air Force and now "works in research at this VA."

In a December 2013 statement, the Veteran indicated that her headaches had worsened since the 2010 VA compensation examination.  She reported her migraine headaches were very frequent, with characteristic prostrating attacks occurring on an average of two to three times per month.  Based on this statement, the Board remanded the Veteran's claim for an updated VA compensation examination.

The Veteran underwent a third VA compensation examination in July 2014, where she was again diagnosed with posttraumatic headaches.  The Veteran indicated that she treats her headaches with Ibuprofen.  She described constant head pain that was bifrontal or all over.  The examination report indicates that she had no non-headache symptoms associated with her headaches.  Her headache pain typically lasted less than one day, on both sides of her head, and would occur once every two weeks.  The examiner found that she did not have characteristic prostrating attacks of headache pain.  The examiner further indicated that the Veteran's headache condition did not impact her ability to work.  Lastly, her headaches were noted to partially be "relieved with neck exercises, relaxation, Ibuprofen and "aggravated by bad posture, lack of sleep, and stress."

More recently, the Veteran was afforded another VA compensation examination in September 2017.  She reported her headaches occurring almost daily and indicated that they were located on the crown and forehead with dull, throbbing, and periods of nausea, vomiting, as well as sensitivity to light and sound.  The examiner found that the Veteran has characteristic prostrating attacks of migraine headache pain more frequently than once per month, and indicated the duration lasts more than two days at a time.  While the Veteran reported frequently take off work a couple of days due to prolonged headache attacks, but the examiner indicated that she does not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The examiner noted the Veteran's pain is managed by taking Tylenol and Aleve and bedrest for a couple of days.

Here, the Board notes that the Veteran is fully competent to report the symptoms and frequency of her migraine headaches, which are largely measured based on subjective reports, as well as their effect on her work.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n.4 (Fed. Cir. 2007).

Additionally, although medication has been prescribed during the period on appeal that may reduce the number of migraine headaches the Veteran experiences (either in terms of their frequency or severity, or both), "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  The rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code 8100 do not explicitly contemplate the ameliorative effects of medication; therefore, an evaluation for migraine headaches should contemplate the frequency of characteristic prostrating attacks that would occur without medication.

A threshold question in this analysis is whether the Veteran's headaches have been productive of severe economic inadaptability because, absent such a finding, a higher 50 percent rating is precluded by the governing regulations-regardless of the severity and frequency of her migraine attacks.  To that end, the Board notes that, while "severe economic inadaptability" is not strictly defined in the schedular criteria, the Court has held that "nothing in [Diagnostic Code] 8100 requires that [a Veteran] be completely unable to work in order to qualify for a 50 percent rating."  See Pierce v. Principi, 18 Vet. App 440, 446 (2004).

In this case, the Board finds that the evidence reasonably shows that the severity of the Veteran's migraine attacks adversely affected her employment, which have caused her to be "unable to do anything and lays in bed all day during a bad headache" and even miss many days from work.  As a result, under these circumstances, her headaches are reasonably shown to have produced severe economic inadaptability.  What remains to be determined is whether these attacks also have been "very frequent, completely prostrating, and prolonged."

The reported frequency of the Veteran's migraine attacks have varied throughout the record, but are fairly consistent overall; generally, the evidence of record reflects that migraines have occurred anywhere between two and three times a week for the entire period on appeal.  Extrapolating that forward, we can surmise that she has been experiencing between eight and twelve migraine attacks a month-significantly more frequent than the once-monthly standard contemplated by the 30-percent criteria.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Moreover, she has also consistently reported that migraine attacks can last up anywhere from several hours to several days.  As a result, the Board concludes that the Veteran has had "very frequent" and "prolonged" migraine attacks for the entire period on appeal.

With respect to whether the Veteran's "very frequent" and "prolonged" migraine attacks have been "completely prostrating," the Veteran has consistently described the prostrating effects of her migraine attacks and indicated that they are only partially relieved by medication, lying down in a quiet room, and conducting neck exercises.  Considering the totality of the above-described evidence and argument, the Board finds that there is, at least, a balance of positive and negative evidence on the question of whether, in the absence of the ameliorative effects of medication, the Veteran has had "very frequent," "completely prostrating," and "prolonged" migraine headache attacks that were productive of severe economic inadaptability for the entire period on appeal.  Thus, the Board finds that an initial 50 percent disability rating is warranted as of August 1, 2008.

Here, the Veteran's service-connected posttraumatic headaches have been assigned the maximum schedular rating available for the entire period on appeal under DC 8100.  Thus, there is no legal basis upon which to award a higher schedular evaluation, and the Veteran's representative has submitted no evidence or argument with respect to this issue.  There also has not been any assertion that any other diagnostic code is applicable.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld if supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in diagnostic code must be specifically explained).

Moreover, neither the Veteran nor her representative has raised any other issues with respect to the higher initial rating claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Accordingly, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's posttraumatic headaches more closely approximated the criteria for an initial 50 percent evaluation under 38 C.F.R. § 4.124a, DC 8100.  See 38 C.F.R. § 4.7.  Therefore, the criteria for an initial 50 percent evaluation have been met.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial evaluation of 50 percent, but no higher, for posttraumatic headaches, as of August 1, 2008, is granted.


REMAND

The Veteran was recently afforded another VA compensation examination to address the current nature and severity of her service-connected eczema in September 2017.  Pertinently, she was noted to have been prescribed the following medications to treat her condition: (1) Betamethasone, which was identified being as a topical systemic corticosteroids or other immunosuppressive medications and was used for a duration of 6 weeks or more, but not constant; and, (2) Cetirizine, which was identified as being an oral antihistamine and has been taken constantly or near-constantly.  Moreover, the examiner indicated that the Betamethasone was prescribed to treat the itching, redness, dryness, and discomfort of eczema.  However, the examiner did not specifically address the use for Cetirizine, which the Board sees has been noted in the medical records to treat the Veteran's "allergies."  See, e.g., VA Treatment Record dated Aug. 28, 2017 (prescribing Cetirizine HCL 10 mg tablet with instructions to take one tablet by mouth every day for allergies).

Recently the Federal Circuit has held that not all forms of corticosteroid treatment constitute "systemic therapy" under the applicable legislation.  See Johnson v. Shulkin, 862 F.3d 1351 (2017), reversing Johnson v. McDonald, 27 Vet. App. 497 (2016), (holding that the use of topical corticosteroids does not automatically mean systemic therapy because Diagnostic Code 7806 distinguishes between systemic and topical therapy).  Here, while it is clear that the Veteran's prescribed topical use of Betamethasone to treat her eczema does not constitute "systemic therapy" to warrant a higher evaluation, the medical evidence is unclear as to whether her constant/near-constant oral use of Cetirizine has actually been prescribed to treat her eczema or whether it is being taken to treat another disability.

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, the Board concludes that remand is needed to obtain an addendum medical statement to clarify whether the medication prescribed to treat the Veteran's service-connected eczema includes Cetirizine.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims folder to be returned to the September 2017 VA examiner to provide an addendum medical statement addressing whether the medication prescribed to treat the Veteran's eczema includes Cetirizine.  The Board notes that the VA treatment records indicate that the Veteran has only been prescribed topical creams to treat her eczema since 2008, while the September 2017 examination report indicates that she has also been prescribed oral treatment of Cetirizine.  Her claims file, including a copy of this remand, must be made available to the examiner for review of the history of this disability.  If the 2017 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner must provide complete rationale for all opinions given, preferably citing to clinical findings or other medical authority.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

2.  Ensure the requested medical opinion is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.

3.  After completing the above and any other development deemed necessary, readjudicate this claim in light of all additional evidence.  If the claim is denied, or is not granted to the Veteran's satisfaction, issue the Veteran and her representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


